DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrase which can be implied, e.g., "described herein".  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, line 4, “the second application” should read “the complied second application”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation “the storage”. There is insufficient antecedent basis for this limitation in the claim. Because claim 10 recites no “storage”. 
Referring the paragraph [0116] of the original specification, the “storage” is interpreted as “the first portion of the computing device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 20140109171, hereinafter “Barton”) in view of Momchilov et al. (US  2016/0191499 A1, hereinafter “Momchilov”).
Regarding claim 1, Barton discloses a method comprising: 
receiving, by a server and from a first application (Client Agent Software, 604 in Fig. 6) executing on a first portion of a computing device, a token ([0146], When a user executes a managed application on the mobile device, the user is typically challenged to authenticate the user's identity along with passwords and other factors as dictated by corporate rules.); 
generating a key corresponding to the token ([0149], At step 1001, an access gateway (or MRM server) may update policy information. The policy information may be related to or be for a particular application installed a particular user's mobile device.; [0150], The listing of tickets or listing of applications may also be associated with information identifying the user of the mobile device and/or any credentials used to authenticate the user.); 
storing, in a database, the token and the key ([0151], Furthermore, such information may be created, accessed, modified and/or stored by the access gateway based on one or more risk score.); 
sending, by the server and to a second portion of the computing device, the key, wherein the second portion of the computing device is prevented by a security policy from interacting with the first portion of the computing device ([0072], Stated differently, by enforcing policies on managed apps, those apps may be restricted to only be able to communicate with other managed apps and trusted enterprise resources, thereby creating a virtual partition that is impenetrable by unmanaged apps and devices.); 
receiving, from the second portion of the computing device, a request for the token ([0152],  At step 1003, an access gateway may determine to transmit an update to the policy information. In some embodiments, the determination to update policy information may be based on receiving a request for policy information from a mobile device or from a mobile device attempting to create a microVPN tunnel), wherein the request comprises the key ([00156], In connection with or when requesting a per-application policy-controlled VPN tunnel, a mobile device may transmit a copy of a ticket to the access gateway and/or an identification of the application that is requesting the enterprise resource.); 
retrieving, from the database and using the key, the token ( [0156], In connection with or when requesting a per-application policy-controlled VPN tunnel, a mobile device may transmit a copy of a ticket to the access gateway and/or an identification of the application that is requesting the enterprise resource. The access gateway may compare the copy of the ticket to the listing of tickets and, if the ticket is present on the listing, reply with an acknowledgement or an indication that the ticket has been validated by the access gateway.); and 
sending, to the second portion of the computing device, the token ([0154], At step 1007, the access gateway may transmit a ticket to the mobile device. … As another example, the access gateway may update the listing of applications with an identification of the application that the ticket was issued to.; [00155]  For example, if the ticket is included in the policy information, the ticket would be transmitted when transmitting the updated policy information.).  
Barton does not appear to explicitly disclose sending, by the server and to a second portion of the computing device, the key. 
However, Momchilov discloses sending, by the server and to a second portion of the computing device, the key ([0106], In step 619 the master application 602 generates an encrypted vault key record for each installed application. The vault key record for each application is encrypted using application entropy and the user entropy. … At step 621, the master application 602 may write shared secrets such as server access credentials and shared policies to the shared vault database. … At step 623, the master application 602 may generate an SSO key and store the SSO key in application-specific storage associated with the master application 602. At step 624, the master application 602 may generate a second vault key record comprising the vault key encrypted using the SSO key and store the second vault key record in the shared vault. At step 625, the master application 602 may write the SSO key to the shared vault database and, at step 626, initiate an inactivity timer.; [110], The generation of the vault key by the server may have the advantage that the server may also cache the vault key and make it recoverable by the master application based on strong authentication to the server.;  [141], One or more applications may prompt the user to input user entropy and the applications may register with the shared vault. Once registered, an application (such as App i as illustrated) may utilize the certificates stored in the shared vault to authenticate and retrieve data from one or more enterprise servers and resources, such as application-specific secrets.).
Barton and Momchilov are both considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing authentication information to the mobile device in a single-sign-on enterprise network as taught by Barton to incorporate the teachings of Momchilov, storing authentication/logon information stored in an isolated location for each application in an encrypted database and sending a key to access the encrypted database for each application, and provide a single-sign-on features allowing an application to obtain authentication information stored in an isolated storage for another application. (Momchilov, [0009] In accordance with one or more principles discussed herein, authentication functionality (such as state management and user interface) may be built into applications. The authentication functionality may allow the application to access a shared vault according to the techniques described further herein. The shared vault may enable single sign on features in the applications by providing secure sharing of consistent authentication/logon state information, server credentials, tickets, certificates, timers, and other information used to access secured network resources. Additionally and/or alternatively, the shared vault may allow applications to securely share arbitrary data, for example in the form of binary large objects (BLOBs).).

Regarding claim 4, the combination of Barton and Momchilov discloses the method of claim 1, wherein sending the key comprises: 
sending, to a mobile device management application configured to manage the second portion of the computing device, the key (Barton, [0072], In other embodiments, all applications may execute in accordance with a set of one or more policy files received separate from the application, and which define one or more security parameters, features, resource restrictions, and/or other access controls that are enforced by the mobile device management system when that application is executing on the device.).  

Regarding claim 5, the combination of Barton and Momchilov discloses the method of claim 1, wherein sending the key comprises: 
sending, to the second portion of the computing device, a Uniform Resource Locator (URL) which, when accessed by a web browser executing in the second portion of the computing device, provides the key (Momchilov, [0157],  The pasteboard service 610 may generate the unique GUID (URL) for the managed applications and the GUID may be retrieved by the web handler 1321 in step 1333. At step 1334, the web handler 1321 may return this unique location in response to application 1310 (for example, "https://my.org/mdxpasteboard/{GUID}"). The managed apps on the device may now use this location to store and share encrypted data.; [0158], The first managed application 1310 may create a payload comprised of the public key and the encrypted passcode, [DPUB, DPUB{passcode}]. The first managed application 1310 may upload the payload to the web handler 1321 of the pasteboard service 610. At step 1402, the pasteboard service 610 may store a GUID and the payload (e.g., the public key and the encrypted user entropy) in persistent store 1322.  .).  

Regarding claim 6, the combination of Barton and Momchilov discloses the method of claim 1, wherein generating the key comprises:- 45 -B&W Ref.: 007737.01216Client Ref.: 20-0013-USO1/DTH receiving, from the computing device, user input comprising at least a portion of the key (Barton, [0096], An encryption key generation feature may be used such that the key used to encrypt data on the device is generated using a passphrase supplied by the user. It may be XORed with another key randomly generated and stored on the server side).  

Regarding claim 7, the combination of Barton and Momchilov discloses the method of claim 1, wherein generating the key comprises: generating the key based on a determination that the key is not represented in the database (Barton, [0150], The listing of tickets or listing of applications may also be associated with information identifying the user of the mobile device and/or any credentials used to authenticate the user.; [0151], Furthermore, such information may be created, accessed, modified and/or stored by the access gateway based on one or more risk score.). 

Regarding claim 8, the combination of Barton and Momchilov discloses the method of claim 1, wherein storing the token in the database comprises: configuring the database to delete the token after a predetermined time period (Bartion, [0166], For example, an access gateway may receive a selective wipe acknowledgment that includes a listing of application and/or listing of tickets that were affected/deleted by the selective wipe and, respectively, may update its listing of applications installed on the mobile device by removing entries corresponding to the application(s) indicated by the acknowledgement and/or update its listing of tickets issued and valid to the mobile device by removing entries corresponding to the tickets indicated by the acknowledgement).  

Regarding claim 9, the combination of Barton and Momchilov discloses the method of claim 1, wherein retrieving the token comprises: querying, using the key and a user identifier associated with the computing device, the database for the token (Barton,  [0150] Additionally, such information may be created, accessed, modified, and/or stored by the access gateway based on network traffic to/from the mobile device and the enterprise network (e.g., the access gateway may update a list of tickets whenever a ticket is transmitted or issued to the mobile device in connection with providing access to enterprise resources on the basis of a per-application policy-controlled VPN tunnel, as described in connection with FIG. 9). The listing of tickets or listing of applications may also be associated with information identifying the user of the mobile device and/or any credentials used to authenticate the user.).  

Regarding claim 10, Barton discloses a method comprising: 
sending, to a server and from a first application (client agent’s software 604) executing on a first portion of a computing device, a token ([0146], When a user executes a managed application on the mobile device, the user is typically challenged to authenticate the user's identity along with passwords and other factors as dictated by corporate rules.); 
receiving, in a second portion (managed partition 510) of the computing device and in response to sending the token, a key, wherein the second portion of the computing device is prevented by a security policy from interacting with the first portion (unmanaged partition 512)  of the computing device ([0072], Stated differently, by enforcing policies on managed apps, those apps may be restricted to only be able to communicate with other managed apps and trusted enterprise resources, thereby creating a virtual partition that is impenetrable by unmanaged apps and devices.); 
sending, from the second portion of the computing device and to the server, a request for the token ([0152],  At step 1003, an access gateway may determine to transmit an update to the policy information. In some embodiments, the determination to update policy information may be based on receiving a request for policy information from a mobile device or from a mobile device attempting to create a microVPN tunnel), wherein the request comprises the key ([00156], In connection with or when requesting a per-application policy-controlled VPN tunnel, a mobile device may transmit a copy of a ticket to the access gateway and/or an identification of the application that is requesting the enterprise resource.); 
receiving, from the server and in the second portion of the computing device, the token ([0154], At step 1007, the access gateway may transmit a ticket to the mobile device. … As another example, the access gateway may update the listing of applications with an identification of the application that the ticket was issued to.; [00155]  For example, if the ticket is included in the policy information, the ticket would be transmitted when transmitting the updated policy information.); and 
decrypting, using the key, the token ([0190], In addition, the data communicated from the computing device to the application may also be encrypted, and the application running in managed mode may be configured to decrypt the received data.).
Barton does not appear to explicitly disclose receiving, in a second portion of the computing device and response to sending the token, a key. 
However, Momchilov discloses receiving, in a second portion of the computing device and response to sending the token, the key ([0106], In the illustrated embodiment, at step 619 the master application 602 generates an encrypted vault key record for each installed application. The vault key record for each application is encrypted using application entropy and the user entropy. … At step 621, the master application 602 may write shared secrets such as server access credentials and shared policies to the shared vault database. … At step 623, the master application 602 may generate an SSO key and store the SSO key in application-specific storage associated with the master application 602. At step 624, the master application 602 may generate a second vault key record comprising the vault key encrypted using the SSO key and store the second vault key record in the shared vault. At step 625, the master application 602 may write the SSO key to the shared vault database and, at step 626, initiate an inactivity timer.; [110], The generation of the vault key by the server may have the advantage that the server may also cache the vault key and make it recoverable by the master application based on strong authentication to the server.;  [141], One or more applications may prompt the user to input user entropy and the applications may register with the shared vault. Once registered, an application (such as App i as illustrated) may utilize the certificates stored in the shared vault to authenticate and retrieve data from one or more enterprise servers and resources, such as application-specific secrets.).
Barton and Momchilov are both considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified providing authentication information to the mobile device in a single-sign-on enterprise network as taught by Barton to incorporate the teachings of Momchilov, storing authentication/logon information stored in an isolated location for each application in an encrypted database and sending a key to access the encrypted database for each application, and provide a single-sign-on features allowing an application to obtain authentication information stored in an isolated storage for another application. (Momchilov, [0009] In accordance with one or more principles discussed herein, authentication functionality (such as state management and user interface) may be built into applications. The authentication functionality may allow the application to access a shared vault according to the techniques described further herein. The shared vault may enable single sign on features in the applications by providing secure sharing of consistent authentication/logon state information, server credentials, tickets, certificates, timers, and other information used to access secured network resources. Additionally and/or alternatively, the shared vault may allow applications to securely share arbitrary data, for example in the form of binary large objects (BLOBs).).

Regarding claim 11, the combination of Barton and Momchilov discloses the method of claim 10, wherein receiving the key comprises: 
receiving a second application comprising the key (Momchilov, [0105], The master application 602 may facilitate the installation of one or more other managed applications, e.g. application i 603 and application n 604, using a framework such as MDX at steps 614 and 615.); and 
executing the second application, wherein the second application is configured to send the request for the token (Momchilov, [0058] Applications 240 may be native applications, remote applications executed by an application launcher, virtualization applications executed by an application launcher, and the like. One or more of the applications may be wrapped by a secure application wrapper. The secure application wrapper may include integrated policies that are executed on the mobile device when the application is executed on the device. The secure application wrapper may include meta-data that points the application running on the mobile device to the resources and other metadata hosted at the enterprise that the application may require to complete the task requested upon execution of the application.). 
 
Regarding claim 12, the combination of Barton and Momchilov discloses the method of claim 10, wherein sending the request for the token comprises: receiving, via a second application executing in the second portion of the computing device, user input comprising at least a portion of the key (Barton, [0096], An encryption key generation feature may be used such that the key used to encrypt data on the device is generated using a passphrase supplied by the user. It may be XORed with another key randomly generated and stored on the server side).

Regarding claim 13, the combination of Barton and Momchilov discloses the method of claim 10, further comprising: encrypting the token before sending the token to the server (Barton, [0174],  For example, an application running in managed mode may be communicating with a computing device over a network, and the data transmitted from the application to the device may be encrypted.).  

Regarding claim 14, the combination of Barton and Momchilov discloses the method of claim 10,  further comprising: deleting, after receiving the key, the token from storage (Barton, [00162], Steps 1103-1109 form part of a process for performing the selective wipe. Other data may be deleted from the mobile device during the selective wipe process. The below steps are related to identifying and deleting tickets from secure containers as part of a selective wipe process that deletes or otherwise makes inaccessible enterprise data associated with the managed application, which may include the policy information). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Momchilov further in view of Edwards (US 2014/0059341, hereinafter “Edwards”).

Regarding claim 2, the combination of Barton and  Momchilov discloses the method of claim 1 as outlined above.
The combination of Barton and Momchilov does not appear to explicitly discloses, wherein sending the key comprises compiling a second application, wherein the compiled application comprises the key; and sending, to the second portion of the computing device, the second application. 
However, Edwards discloses wherein sending the key comprises compiling a second application, wherein the compiled application comprises the key (Fig. 2; [0039], In step 250, mobile application package builder program 50 compiles the native application code on enterprise server 30 for mobile application 80.; [0041], In another embodiment, the relevant files, components, and content, including encrypted unencrypted content 70 (i.e., encrypted content 120), the encrypted secret key (i.e., encrypted secret key 110), and the decryption key of the asymmetric key pair (i.e., public key 100) can be placed in a container file such as a zip file.); and 
sending, to the second portion of the computing device, the second application ([0043], In one embodiment, after the file designed for the distribution and installation of mobile application 80 is packaged and signed, mobile application package builder program 50 sends the file to an application store or marketplace associated with the mobile computing platform mobile application 80 will run on.).
Barton, Momchilov and Edwards are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified   Barton and Momchilov to incorporate the teachings of Edwards and provide compiling and sending to the second portion a second application, wherein the compiled application comprises the key, thereby creating and accessing encrypted web based content in hybrid mobile applications in an enterprise network (Edwards, [0008]  The program instructions include program instruction to receive a command to encrypt web based content and package a hybrid mobile application, to create a secret key, to encrypt the web based content using the secret key and a symmetric key algorithm, to encrypt the secret key using an encryption key of an asymmetric key pair and an asymmetric key algorithm, and to package the hybrid mobile application.).

Regarding claim 3, the combination of Barton, Momchilov and Edwards discloses the method of claim 2,  wherein compiling the second application comprises signing the second application with the key (Edwards, Fig. 2; [0040], In step 260, mobile application package builder program 50 packages and signs mobile application 80 for distribution. In one embodiment, mobile application package builder program 50 places the relevant files, components, and content, including encrypted unencrypted content 70 (i.e., encrypted content 120), the encrypted secret key (i.e., encrypted secret key 110), and the decryption key of the asymmetric key pair (i.e., public key 100) into a file designed for distribution and installation of mobile application 80.).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Edwords.

Regarding claim 15, Barton discloses a method comprising: 
receiving, by a server and from a first application executing on a first portion of a computing device, a token ([0146], When a user executes a managed application on the mobile device, the user is typically challenged to authenticate the user's identity along with passwords and other factors as dictated by corporate rules. After authentication, the mobile device may be provided with a policy for determining how the managed application is to perform network accesses); 
signing, by the server, a second application (managed application) with a key corresponding to the token;
causing a second portion (managed partition 510) of the computing device to execute the second application ([0073] The secure applications may be secure native applications 514, secure remote applications 522 executed by a secure application launcher 518, virtualization applications 526 executed by a secure application launcher 518, and the like. The secure native applications 514 may be wrapped by a secure application wrapper 520. The secure application wrapper 520 may include integrated policies that are executed on the mobile device 502 when the secure native application is executed on the device.), wherein the second portion of the computing device is prevented by a security policy from interacting with the first portion of the computing device ([0072], Stated differently, by enforcing policies on managed apps, those apps may be restricted to only be able to communicate with other managed apps and trusted enterprise resources, thereby creating a virtual partition that is impenetrable by unmanaged apps and devices.); 
receiving, by the server and from the second application, a request for the token ([0152],  At step 1003, an access gateway may determine to transmit an update to the policy information. In some embodiments, the determination to update policy information may be based on receiving a request for policy information from a mobile device or from a mobile device attempting to create a microVPN tunnel), wherein the request comprises the key ([00156], In connection with or when requesting a per-application policy-controlled VPN tunnel, a mobile device may transmit a copy of a ticket to the access gateway and/or an identification of the application that is requesting the enterprise resource.); and 
sending, by the server and to the second portion of the computing device, the token ([0154], At step 1007, the access gateway may transmit a ticket to the mobile device. … As another example, the access gateway may update the listing of applications with an identification of the application that the ticket was issued to.; [00155]  For example, if the ticket is included in the policy information, the ticket would be transmitted when transmitting the updated policy information.).  
Barton does not appear to explicitly disclose signing, by the server, a second application with a key corresponding to the token. 
However, Edwards discloses signing, by the server, a second application with a key corresponding to the token (Fig. 2; [0040], In step 260, mobile application package builder program 50 packages and signs mobile application 80 for distribution. In one embodiment, mobile application package builder program 50 places the relevant files, components, and content, including encrypted unencrypted content 70 (i.e., encrypted content 120), the encrypted secret key (i.e., encrypted secret key 110), and the decryption key of the asymmetric key pair (i.e., public key 100) into a file designed for distribution and installation of mobile application 80).
Barton and Edwards are both considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton to incorporate the teachings of Edwards and provide creating and accessing encrypted web based content in hybrid mobile applications in an enterprise network (Edwards, [0008]  The program instructions include program instruction to receive a command to encrypt web based content and package a hybrid mobile application, to create a secret key, to encrypt the web based content using the secret key and a symmetric key algorithm, to encrypt the secret key using an encryption key of an asymmetric key pair and an asymmetric key algorithm, and to package the hybrid mobile application.).

Regarding claim 16, the combination of Barton and Edwards discloses the method of claim 15, wherein the request for the token comprises at least a portion of the key (Barton, [0154], At step 1007, the access gateway may transmit a ticket to the mobile device. … As another example, the access gateway may update the listing of applications with an identification of the application that the ticket was issued to.).  

Regarding claim 17, the combination of Barton and Edwards discloses the method of claim 15, wherein signing the second application with the key comprises: compiling the second application with the key (Edwards, Fig. 2; [0039], In step 250, mobile application package builder program 50 compiles the native application code on enterprise server 30 for mobile application 80.; [0041], In another embodiment, the relevant files, components, and content, including encrypted unencrypted content 70 (i.e., encrypted content 120), the encrypted secret key (i.e., encrypted secret key 110), and the decryption key of the asymmetric key pair (i.e., public key 100) can be placed in a container file such as a zip file.).  

Regarding claim 18, the combination of Barton and Edwards discloses the method of claim 15, further comprising: 
storing the token and the key (Barton, [0149], In one or more arrangements, the access gateway may update policy information based on information that is stored by, maintained by, and/or accessible to the access gateway, such as a listing of applications that are installed on the mobile device and/or a listing of tickets that are issued and currently valid for the mobile device.); and 
deleting the token and the key after a predetermined time period (Barton, [0166], For example, an access gateway may receive a selective wipe acknowledgment that includes a listing of application and/or listing of tickets that were affected/deleted by the selective wipe and, respectively, may update its listing of applications installed on the mobile device by removing entries corresponding to the application(s) indicated by the acknowledgement and/or update its listing of tickets issued and valid to the mobile device by removing entries corresponding to the tickets indicated by the acknowledgement).  

Regarding claim 19, the combination of Barton and Edwards discloses the method of claim 15, further comprising: 
receiving, from the computing device, user input comprising at least a portion of the key (Barton, [0096], An encryption key generation feature may be used such that the key used to encrypt data on the device is generated using a passphrase supplied by the user. It may be XORed with another key randomly generated and stored on the server side).

Regarding claim 20, the combination of Barton and Edwards discloses the method of claim 15, further comprising: 
generating, after receiving the token, the key (Barton, [0149], At step 1001, an access gateway (or MRM server) may update policy information. The policy information may be related to or be for a particular application installed a particular user's mobile device.; [0150], The listing of tickets or listing of applications may also be associated with information identifying the user of the mobile device and/or any credentials used to authenticate the user.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571)272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496